

114 S944 IS: Safe and Secure Decommissioning Act of 2015
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 944IN THE SENATE OF THE UNITED STATESApril 15, 2015Mrs. Boxer (for herself, Mr. Sanders, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Atomic Energy Act of 1954 to prohibit certain waivers and exemptions from emergency
			 preparedness and response and security regulations.
	
 1.Short titleThis Act may be cited as the Safe and Secure Decommissioning Act of 2015.
 2.Prohibition of certain waivers and exemptionsChapter 19 of title I of the Atomic Energy Act of 1954 (42 U.S.C. 2015 et seq.) is amended by inserting after section 276 the following:
			
				277.Prohibition of certain waivers and exemptions
 (a)DefinitionsIn this section: (1)Covered regulationThe term covered regulation means—
 (A)an emergency preparedness or response regulation or requirement; or (B)a security regulation or requirement applicable to spent nuclear fuel.
 (2)LicenseeThe term licensee has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or any successor regulation).
 (b)Prohibition of certain waivers and exemptionsSubject to subsection (c), the Commission shall not approve the request of a licensee for a waiver of, or exemption from, a covered regulation applicable to a civilian nuclear power reactor that has permanently ceased to operate.
 (c)LimitationSubsection (b) shall not apply to a civilian nuclear power reactor described in that subsection at which all spent nuclear fuel has been transferred to spent nuclear fuel dry casks..